               Case 2:20-cv-00590-JCC Document 18 Filed 03/25/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SCOTTSDALE INSURANCE COMPANY,                        CASE NO. C20-0590-JCC
10                          Plaintiff,                    MINUTE ORDER
11           v.

12   SOUTHLAND ECO, LLC AND JAMES
     MAYTON AS THE PERSONAL
13   REPRESENTATIVE OF THE ESTATE OF
     AUSTIN TAYLOR MAYHAK,
14

15                          Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the stipulation of dismissal (Dkt. No. 17). Under

20   Federal Rule of Civil Procedure 41(a)(1), the stipulation and notice of dismissal is self-

21   executing. Accordingly, pursuant to the stipulation, all claims in this lawsuit are dismissed. The

22   Clerk is DIRECTED to close the case.

23          DATED this 25th day of March 2021.

24                                                           William M. McCool
                                                             Clerk of Court
25
                                                             s/Paula McNabb
26                                                           Deputy Clerk


     MINUTE ORDER
     C20-0590-JCC
     PAGE - 1
